Citation Nr: 1509244	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  14-21 206	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in a June 21, 2013 Board decision which denied service connection for sarcoidosis.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The moving party (Veteran) served on active duty from July 1945 to November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) as an original action on the motion of the moving party which alleges CUE in a June 21, 2013 decision of the Board, denying service connection for sarcoidosis.  


FINDING OF FACT

On February 3, 2015 the Board was notified by the moving party's representative, that the moving party died in December 2014.  


CONCLUSION OF LAW

Because of the death of the moving party, the Board has no jurisdiction to rule on this motion.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the moving party died prior to the issuance of a ruling on this motion.  As a matter of law, a moving party's motion does not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7111(a) (West 2014); 38 C.F.R. §§ 20.1401(b) (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2014).



ORDER

The motion is dismissed.



                       ____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



